MEMORANDUM**
James H. Gardner appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for relief from judgment and the district court’s order denying his motions to reconsider the denial of his Rule 60(b) motion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir.1998). We affirm.
The district court did not abuse its discretion in denying Gardner’s motion for relief from judgment because “attorney error is insufficient grounds for relief under both Rule 60(b)(1) and (6).” See id. at 666-67.
*473Furthermore, the district court did not abuse its discretion in denying relief under Rule 60(b)(3) because Gardner failed to produce clear and convincing evidence that defendants committed fraud, misrepresentation, or other misconduct that prevented him from opposing summary judgment. See De Saracho v. Custom Food Machinery, Inc., 206 F.3d 874, 880 (9th Cir.2000).
We decline to consider the district court’s denial of Gardner’s motions to reconsider the denial of his Rule 60(b) motion, because Gardner does not challenge these rulings in his opening brief. See DHL Corp. & Subsidiaries v. Comm’r, 285 F.3d 1210, 1224 n. 10 (9th Cir.2002).
Gardner’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.